Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 6,714,178. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

Application 					US Patent 6,714,178
1. A display device comprising: a plurality of source signal lines over an insulating surface; a plurality of gate signal lines crossing said plurality of source signal lines;
A display device comprising: a plurality of source signal lines over an insulating surface; a plurality of gate signal lines crossing said plurality of source signal lines;

a plurality of power supply lines comprising a plurality of first power supply lines and a plurality of second power supply lines along said plurality of gate signal lines or said plurality of source signal lines;
a plurality of pixels disposed in a matrix-form over said insulating surface, each of said plurality of pixels has an EL element, a thin film transistor for switching and a thin film transistor for driving said EL element
a plurality of pixels disposed in a matrix-form over said insulating surface, each of said plurality of pixels has an EL element, a thin film transistor for switching and a thin film transistor for driving said EL element;
and a first and a second input portions, said first input portion having at least one external input terminal connected to said plurality of first power supply lines and said second input portion having a plurality of at least one external input terminal connected to said plurality of second power supply lines
and a first and a second input portions, said first input portion having at least one external input terminal connected to said plurality of first power supply lines and said second input portion having a plurality of at least one external input terminal connected to said plurality of second power supply lines;
wherein said first and said second input portions are located separately.
wherein said first and said second input portions are located separately, and wherein said plurality of power supply lines are disposed like a matrix.



Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

6.	Claim(s 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inukai et al., US Patent Application (20020044140), hereinafter “Inukai” and Kikinis et al., US Patent (5,579,524), hereinafter “Kikinis”.


Regarding claim 1 Inukai teaches adisplay device comprising: 
a plurality of source signal lines over an insulating surface; a plurality of gate signal lines crossing said plurality of source signal lines; the first source signal line driver circuit 102a, the second source signal line driver circuit 102b, the first gate signal line driver circuit 103a and the second gate signal line driver circuit 103b may be formed on the same substrate by using TFTs [Inukai para 0345]
a plurality of power supply lines comprising a plurality of first power supply lines and a plurality of second power supply lines along said plurality of gate signal lines or said plurality of source signal lines a plurality of first source signal lines connected to the first source signal line driver circuit, a plurality of second source signal lines connected to the second source signal line driver circuit, a plurality of first gate signal lines connected to the first gate signal line driver circuit, a plurality of second gate signal lines connected to the second gate signal line driver circuit, and a plurality of power supply line held at a constant electric potential, {Inukai para 0055];
 a plurality of pixels disposed in a matrix-form over said insulating surface, each of said plurality of pixels has an EL element, a thin film transistor for switching and a thin the pixel portion has a plurality of pixels including a plurality of light emitting elements, a plurality of TFTs for current control, a plurality of first TFTs for switching, and a plurality of second TFTs for switching [Inukai para 0056]; and 
Inukai does not explicitly disclose but Kikinis discloses a first and a second input portions the keyboard and controller keyboard are active in this embodiment and powered by a single power supply B [xx Col 4 lines 20-22 and see Fig. 3] a modular unit 11A and comprising an additional power supply C connected directly to keyboard controller 23 and to a number of dedicated peripherals 43A, 43B, and 43C. … each power connection may have a different voltage output to match the requirements of the installed peripherals. [Kikinis col 5 lines 5-11 and see Fig. 3]
said first input portion having at least one external input terminal connected to said plurality of first power supply lines the keyboard … powered by a single power supply B [Kikinis Col 4 lines 20-22 and see Fig. 3] and said second input portion having a plurality of at least one external input terminal connected to said plurality of second power supply lines The additional peripherals, in this example, may be devices dedicated to expansion slots 22 in a general-purpose computer and represent peripherals above and beyond the standard installed power consumption devices [Kikinis Col 5 lines 12 -15 and see Fig. 3]; 
wherein said first and said second input portions are located separately. [Kikinis see Fig. 3 below where the figure shows the different power supplies connected to different input terminals and physically seprated]


    PNG
    media_image1.png
    543
    610
    media_image1.png
    Greyscale


Inukai discloses an active-matrix electro-optical device allowing clear multi-gray-scale color display. In the electro-optical display according to the present invention, a plurality of pixels included in a pixel portion have a first and a second source signal lines, a first and a second gate signal lines, and a power source supply line. Each of the pixels has a first TFT for switching, a second TFT for switching, a TFT for driving and a light emitting element.

At the time of the invention it would have been obvious to one skilled in the art to combine the teachings of Inukai and Kikinis.  Kikinis provides multiple power supplies to allow different input terminals for devices with multiple power needs for a display system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J MICHAUD/Examiner, Art Unit 2694